Exhibit 10.10

FOIA CONFIDENTIAL TREATMENT REQUESTED

PORTIONS OF THIS AGREEMENT AND THE SCHEDULES HERETO MARKED BY

*** HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL

TREATMENT FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE

COMMISSION

METAL SUPPLY AGREEMENT

between

NOVELIS INC.

(as Purchaser)

and

RIO TINTO ALCAN INC.

(as Supplier)

for the Supply of Sheet Ingot in North America

Effective as of January 1, 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1. DEFINITIONS AND INTERPRETATION

     1   

2. SALE AND PURCHASE OF METAL

     8   

3. FORCE MAJEURE

     15   

4. ASSIGNMENT

     17   

5. TERM AND TERMINATION

     18   

6. REMEDIES FOR BREACH

     18   

7. DISPUTE RESOLUTION

     19   

8. MISCELLANEOUS

     22   

SCHEDULES

 

1 Additional Premium

2 ***

3 Base Premiums

4 Logistics Adjustment

5 Specifications

6 Shipment and Delivery Performance

7 Volume Adjustment

8 Optional Volume





--------------------------------------------------------------------------------

METAL SUPPLY AGREEMENT

THIS AGREEMENT is entered into in the City of Montréal, Province of Quebec, with
intent to be effective as of January 1, 2011 (the “Effective Date”).

 

BETWEEN:

   NOVELIS INC., a corporation organized under the Canada Business Corporations
Act (“Novelis” or the “Purchaser”);

AND:

   RIO TINTO ALCAN INC, a corporation organized under the Canada Business
Corporations Act (“RTA” or the “Supplier”).

RECITALS:

WHEREAS the Parties entered into a Metal Supply Agreement dated January 5, 2005
(the “Original Agreement”) relating to the supply and purchase of Metal, which
was replaced by an Amended and Restated Supply Agreement dated January 1, 2008
(the “Amended Agreement”);

WHEREAS the Parties wish to replace the Amended Agreement with the terms and
conditions of this Agreement.

NOW THEREFORE, in consideration of the mutual agreements, covenants and other
provisions set forth in this Agreement, the Parties hereby agree as follows:

 

1. DEFINITIONS AND INTERPRETATION

 

1.1 Definitions

For the purposes of this Agreement, the following terms and expressions and
variations thereof shall, unless another meaning is clearly required in the
context, have the meanings specified or referred to in this Section 1.1:

“Actual Annual Quantity” has the meaning set forth in Schedule 7.

“Additional Premium” means the premiums set forth in Schedule 1.

“Affected Party” has the meaning set forth in Section 3.1.

“Affiliate” of any Person means any other Person that, directly or indirectly,
controls, is controlled by, or is under common control with such first Person as
of the date on which or at any time during the period for when such
determination is being made. For purposes of this definition, “control” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities or other interests, by contract or otherwise and
the terms “controlling” and “controlled” have meanings correlative to the
foregoing.



--------------------------------------------------------------------------------

“Agreement” means this Metal Supply Agreement, including the Preamble and all of
the Schedules hereto.

***

“Alloying Elements” means the following alloying elements which may be contained
in the Metal as per the Specifications:

***

“Annual Quantity Range” means in respect of each Contract Year, a quantity of
Metal which shall not exceed *** Tonnes or be less than *** Tonnes of Metal;
provided that commencing in respect of the *** Contract Year, either Party, by
notice to the other Party no later than *** months prior to the commencement of
a Contract Year, may reduce the Annual Quantity Range for such Contract Year and
all subsequent Contract Years by *** Tonnes. Only one such reduction will be
permitted to be exercised in respect of any Contract Year (i.e. the Annual
Quantity Range may not be so reduced by more than *** Tonnes in any Contract
Year, but the Annual Quantity Range may be reduced again by *** Tonnes in a
subsequent Contract Year). For example, by way of notice no later than ***,
either Party may reduce the Annual Quantity Range for *** and all subsequent
Contract Years by *** Tonnes to a quantity of Metal which shall not exceed ***
Tonnes or be less than *** Tonnes of Metal ; by way of notice no later than ***,
either Party may reduce the Annual Quantity Range for *** and all subsequent
Contract Years by an additional *** Tonnes to a quantity of Metal which shall
not exceed *** Tonnes or be less than *** Tonnes ; by way of notice no later
than ***, either Party may reduce the Annual Quantity Range for *** and all
subsequent Contract Years by an additional *** Tonnes to a quantity of Metal
which shall not exceed *** Tonnes or be less than *** Tonnes of Metal; by way of
notice no later than ***, either Party may reduce the Annual Quantity Range for
*** by an additional *** Tonnes to ***, in which case the Agreement shall
terminate on ***.

“Applicable Law” means any applicable law, rule or regulation of any
Governmental Authority or any outstanding order, judgment, injunction, ruling or
decree by any Governmental Authority.

“Base Premium” means,

 

  (i) in respect of Metal supplied hereunder during the 2011 Contract Year (from
January 1, 2011 to December 31, 2011) , the premiums per Tonne of Metal as set
forth in Schedule 3; and

 

  (ii) in respect of Metal supplied hereunder in any subsequent Contract Year,
the Base Premium applicable during the immediately preceding Contract Year plus
an amount equal to ***.

 

2



--------------------------------------------------------------------------------

“Business Concern” means any corporation, company, limited liability company,
partnership, joint venture, trust, unincorporated association or any other form
of association.

“Business Day” means any day excluding (i) Saturday, Sunday and any other day
which, in the City of Montréal (Canada) or in the City of New York (United
States), is a legal holiday, or (ii) a day on which banks are authorized by
Applicable Law to close in the city of Montréal (Canada) or in the city of New
York (United States).

“CFR” means, to the extent not inconsistent with the provisions of this
Agreement, CFR as defined in Incoterms 2010, published by the ICC, Paris, France
as amended from time to time.

“CIF” means, to the extent not inconsistent with the provisions of this
Agreement, CIF as defined in Incoterms 2010, published by the ICC, Paris, France
as amended from time to time.

“Commercially Reasonable Efforts” means the efforts that a reasonable and
prudent Person desirous of achieving a business result would use in similar
circumstances to ensure that such result is achieved as expeditiously as
possible in the context of commercial relations of the type contemplated in this
Agreement; provided, however, that an obligation to use Commercially Reasonable
Efforts under this Agreement does not require the Person subject to that
obligation to assume any material obligations or pay any material amounts to a
Third Party or take actions that would reduce the benefits intended to be
obtained by such Person under this Agreement.

“Consent” means any approval, consent, ratification, waiver or other
authorization.

“Contract Price” means, for each Tonne of Metal or Pre-Alloyed Metal, as the
case may be, sold and purchased hereunder in any calendar month, the price per
Tonne of Metal or Pre-Alloyed Metal, as the case may be, determined in
accordance with the following applicable formula:

For each Tonne of Metal:

***

For each Tonne of Pre-Alloyed Metal:

***

“Contract Year” means each Calendar Year during the Term of this Agreement.

“Consignment Agreements” means those agreements entered into by the Parties or
their Affiliates as of the Effective Date with respect to the consignment of
Metal in North America.

 

3



--------------------------------------------------------------------------------

“CPT” means, to the extent not inconsistent with the provisions of this
Agreement, CPT as defined in Incoterms 2010, published by the ICC, Paris,
France, as amended from time to time.

“Cut Premium” means, in respect of each Tonne of Metal supplied hereunder, an
amount equal to (i) $*** per Tonne for ***, or (ii) $*** per Tonne for ***;
provided that the Cut Premium is only applicable if the Purchaser has requested,
in the Order relating to the applicable supply of Metal, that the Supplier
remove butts of the supplied Metal.

“Default Interest Rate” means the annual rate of interest equal to the greater
of (i) *** percent (***%) and (ii) the one-month London Interbank offered Rate
(LIBOR) plus *** basis points.

“Defaulting Party” has the meaning set forth in Section 6.1.

“Definitive Monthly Optional Volume” has the meaning set forth in
Section 2.4(a)(ii).

“Delivery Site” means any of the following facilities of the Purchaser:

 

  (i) Oswego Plant, Oswego, New York (the “Oswego Facility”);

 

  (ii) Logan Aluminum, Russelville, Kentucky (the “Logan Facility”);

 

  (iii) Pindamonhangaba Plant, Brazil (the “Brazil Facility”);

 

  (iv) Subject to Section 2.2(c), any of the Purchaser’s facilities located in
Europe; or

 

  (v) such other facilities of the Purchaser as may be agreed to by the
Supplier.

“Delivery Site Designation Agreement” means the Delivery Site Designation
Agreement between RTA and Novelis dated September 8, 2010.

“Disclosing Party” has the meaning set forth in Section 8.15.

“Dispute” has the meaning set forth in Section 7.1.

“Dollars” or “$” means the lawful currency of the United States of America.

“European Slab Agreement” means the Amended and Restated Metal Supply Agreement
between Novelis and RTA dated January 1, 2008 providing for the sale and
purchase of sheet ingot between the Parties in Europe, as amended from time to
time.

“Event of Default” has the meaning set forth in Section 6.1.

 

4



--------------------------------------------------------------------------------

“Force Majeure” has the meaning set forth in Section 3.2.

“Governmental Authority” means any court, arbitration panel, governmental or
regulatory authority, agency, stock exchange, commission or body.

“Governmental Authorization” means any Consent, license, certificate, franchise,
registration or permit issued, granted, given or otherwise made available by, or
under the authority of, any Governmental Authority or pursuant to any Applicable
Law.

“Group” means RTA Group or Novelis Group, as the context requires.

“ICC” means the International Chamber of Commerce.

“Incoterms 2010” means the set of international rules updated in the year 2010
for the interpretation of the most commonly used trade terms for foreign trade,
as published by the ICC and as amended from time to time.

“Information” means any information, whether or not patentable or copyrightable,
in written, oral, electronic or other tangible or intangible forms, stored in
any medium, including studies, reports, test procedures, research, records,
books, contracts, instruments, surveys, discoveries, ideas, concepts, know-how,
techniques, manufacturing techniques, manufacturing variables, designs,
specifications, drawings, blueprints, diagrams, models, prototypes, samples,
products, product plans, flow charts, data, computer data, disks, diskettes,
tapes, computer programs or other software, marketing plans, customer
information, customer services, supplier information, communications by or to
attorneys (including attorney-client privileged communications), memos and other
materials prepared by attorneys or under their direction (including attorney
work product), and other technical, financial, employee or business information
or data.

“LME” means the London Metal Exchange.

“Logistics Adjustment” means those logistics discounts granted to the Purchaser
and those logistics costs charged to the Purchaser as part of the Contract Price
as set forth in Schedule 4.

“M +1 Month” has the meaning set forth in Section 2.3(b).

***

***

“Maximum Monthly Quantity” has the meaning set forth in Section 2.3(b)(i).

“Metal” means aluminum sheet ingot having the Specifications set forth in
Schedule 5.

 

5



--------------------------------------------------------------------------------

“Midwest Transaction Price” for each calendar month, means the arithmetic
average of the “Mid West US Transaction” price for primary high grade aluminum,
as published in Platt’s Metals Week on each day during the calendar month of
shipment or as otherwise determined pursuant to Section 2.8(b).

“Minimum Monthly Quantity” has the meaning set forth in Section 2.3(b)(i).

“Monthly Forecast” has the meaning set forth in Section 2.3(b).

“Monthly Order” has the meaning set forth in Section 2.3(b).

“Monthly Volume Adjustment” has the meaning set forth in Schedule 7.

“Novelis” means Novelis Inc. and its successor and permitted assigns.

“Novelis Group” means Novelis and its Affiliates from time to time.

“Offered Optional Volume” has the meaning set forth in Section 2.4(a)(i).

“Optional Volume” has the meaning set forth in Section 2.4(a)(i).

“Ordinary Course of Business” means any action taken by a Person that is in the
ordinary course of the normal, day-to-day operations of such Person and is
consistent with the past practices of such Person.

“Original Agreement” has the meaning set forth in the Preamble to this
Agreement.

“Party” means each of the Purchaser and the Supplier as a party to this
Agreement and “Parties” means both of them.

“Payment Date” has the meaning set forth in Section 2.10(a).

“Person” means any individual, Business Concern or Governmental Authority.

“Pre-Alloyed Metal” means pre-alloyed remelt sheet ingot having the
Specifications set forth in Schedule 5.

“Purchaser” has the meaning set forth in the Preamble to this Agreement.

“Purchaser’s Notice” has the meaning set forth in Section 2.4(a)(ii).

“Reduction Notice” has the meaning set forth in Section 2.6.

“Remelt Agreement” means the Amended and Restated Metal Supply Agreement between
Novelis and RTA dated January 1, 2008 providing for the sale and purchase of
remelt aluminum ingot between the Parties, as amended from time to time.

 

6



--------------------------------------------------------------------------------

“Representatives” means, with respect to any Person, any of such Person’s
directors, officers, employees, agents, consultants, advisors, accountants or
attorneys.

“Requesting Party” has the meaning set forth in Section 8.15.

“RTA” means Rio Tinto Alcan Inc. and its successors and permitted assigns.

“RTA Group” means RTA and its Affiliates from time to time.

“Sales Tax” means any sales, use, consumption, goods and services, value added
or similar tax, duty or charge imposed by a Governmental Authority pursuant to
Applicable Law.

“Small Quantity Premium” means the following premium charged to the Purchaser as
part of the Contract Price in respect of Metal sold and purchased hereunder
where the alloy size combination ordered by the Purchaser in any Order is under
the lesser of *** Tonnes or ***:

 

Quantity (Tonnes)

   Premium ($ Per Tonne)

*** to ***

   $***

*** to ***

   $***

*** to ***, or ***if smaller

   $***

“Specifications” means specifications for Metal and Pre-Alloyed Metal as set
forth in Schedule 5.

“Supplier” has the meaning set forth in the Preamble to this Agreement.

“Supplier Facilities” means the facilities of the Supplier located in any of the
following locations, to be selected at the Supplier’s option:

 

  (i) Laterrière,

 

  (ii) Grande-Baie,

 

  (iii) Bécancour,

 

  (iv) or such other locations as may be agreed to by the Purchaser in
accordance with Section 2.1(c).

“Supplier’s Notice” has the meaning set forth in Section 2.4(a)(i).

“Term” has the meaning set forth in Section 5.1.

 

7



--------------------------------------------------------------------------------

“Terminating Party” has the meaning set forth in Section 6.1.

“Threshold Quantity” has the meaning set forth in Section 2.3(b)(ii).

“Third Party” means a Person that is not a Party to this Agreement, other than a
member or an Affiliate of RTA Group or a member or an Affiliate of Novelis
Group.

“Tonne” means 1,000 kilograms.

***

“Volume Adjustment” means those volume discounts to be granted to the Purchaser
and those volume premiums to be charged to the Purchaser on an annual basis
pursuant to the terms of Section 2.5 and Schedule 7.

 

1.2 Currency

All references to currency herein are to Dollars unless otherwise specified.

 

1.3 Vienna Convention

The Parties agree that the terms of the United Nations Convention (Vienna
Convention) on Contracts for the International Sale of Goods (1980) shall not
apply to this Agreement or the obligations of the Parties hereunder.

 

2. SALE AND PURCHASE OF METAL

 

2.1 Supply and Sale by the Supplier

 

  (a) Subject to the terms and conditions of this Agreement and throughout the
Term of this Agreement, the Supplier shall supply and sell to the Purchaser in
each Contract Year, a quantity of Metal which is no greater than the maximum
amount and no less than the minimum amount of the applicable Annual Quantity
Range. In addition, the Supplier shall supply the quantity of Pre-Alloyed Metal
determined in accordance with Section 2.4 and Schedule 8 in the event that the
Supplier elects to supply Optional Volume and the Purchaser elects to purchase
Optional Volume pursuant to the terms of Section 2.4.

 

  (b) Subject to the terms and conditions of this Agreement including the
limitations contained in Sections 2.1 and 2.3, and throughout the Term of this
Agreement, the Supplier shall supply and sell to the Purchaser in each calendar
month, such quantity of Metal as is set forth in the Monthly Order for such
calendar month pursuant to the terms of Section 2.3.

 

  (c)

The Supplier shall supply Metal from a Supplier Facility of the Supplier’s
choosing or from such other sources and locations as may be agreed by the
Parties. If the Supplier wishes at any time to deliver Metal hereunder to the

 

8



--------------------------------------------------------------------------------

Purchaser from a source other than the facilities named in the definition of
“Supplier Facilities” herein, it may do so provided such Metal complies with the
Specifications and the Purchaser has confirmed in writing that the source of
such Metal is acceptable to it. The Purchaser shall act reasonably in providing
such confirmation.

 

  (d) The quantity of Metal which the Purchaser agrees to purchase and the
Supplier agrees to supply hereunder shall be subject to reduction *** in the
event the Supplier provides notice to the Purchaser that one of the Supplier
Facilities owned by the Supplier has been temporarily or permanently shut down
by the Supplier, provided such shut down has occurred as a result of a good
faith decision by the Supplier that the continued operation of such Supplier
Facility would be uneconomic or otherwise unviable or non value-maximizing for
the Supplier. This reduction shall be for such quantity as may be agreed by the
Parties and, failing agreement, shall be for such quantity as is equal to ***.

The Annual Quantity Range for the relevant Contract Years and other related
volume levels will be adjusted accordingly. Any reduction pursuant to this
Section 2.1(d) in the Supplier’s obligation to supply Metal shall only take
effect *** after Supplier has provided notice thereof to the Purchaser.

Likewise, should the Purchaser decide to shut down any of its North American
facilities being supplied under this Agreement, the Purchaser will be entitled
to reduce the Annual Quantity Range and other related volume levels in a similar
manner and with the same *** notice to Supplier.

 

2.2 Purchase by the Purchaser

 

  (a) Subject to the terms and conditions of this Agreement, and throughout the
Term of this Agreement, the Purchaser shall purchase and take delivery from the
Supplier in each Contract Year, a quantity of Metal which is no greater than the
maximum amount and no less than the minimum amount of the applicable Annual
Quantity Range. In addition, the Purchaser shall purchase the quantity of
Pre-Alloyed Metal determined in accordance with the terms of Section 2.4 and
Schedule 8 in the event that the Supplier elects to supply Optional Volume and
the Purchaser elects to purchase Optional Volume pursuant to the terms of
Section 2.4.

 

  (b) Subject to the terms and conditions of this Agreement including the
limitations contained in Sections 2.1 and 2.3, and throughout the Term of this
Agreement, the Purchaser shall purchase and take delivery from the Supplier in
each calendar month, such quantity of Metal as is set forth in the Monthly Order
for such calendar month pursuant to the terms of Section 2.3.

 

  (c) The Purchaser may, by notice to the Supplier, request to purchase Metal
for a “Delivery Site” located in Europe, provided it has fully met all of its
purchase obligations pursuant to the terms of the European Slab Agreement at the
time of the request.

 

9



--------------------------------------------------------------------------------

2.3 Scheduling of Quantities

Subject to the requirements set forth in Sections 2.1 and 2.2 and throughout the
Term of this Agreement, the Purchaser shall notify the Supplier of the
following:

 

  (a)

on or prior to the 31st day of October of each Contract Year (and if such day is
not a Business Day on the Business Day immediately preceding such 31st day), the
Purchaser’s non-binding forecast representing its best estimate of the quantity
of Metal that it wishes to purchase for the following Contract Year for each
Delivery Site;

 

  (b)

on or prior to the fifteenth (15th) day of each calendar month (and if such day
is not a Business Day, on the Business Day immediately preceding such 15th day),
the definitive quantity of Metal that the Purchaser will purchase during the
following calendar month (the “M+1 Month”) for each Delivery Site, (a “Monthly
Order”) and a forecast representing the Purchaser’s best estimate (which is
non-binding) of the quantity of Metal that it wishes to purchase during the two
(2) calendar months following the M+1 Month for each Delivery Site (each, a
“Monthly Forecast”), it being understood and agreed that the following
conditions shall be met in respect of each Monthly Order and each Monthly
Forecast:

 

  (i) the quantity of Metal to be purchased by the Purchaser for any calendar
month pursuant to a Monthly Order shall not exceed *** Tonnes (the “Maximum
Monthly Quantity”) or be less than *** Tonnes (the “Minimum Monthly Quantity”)
or such adjusted maximum and minimum monthly quantities, as the case may be, as
determined in accordance with Section 2.6; and

 

  (ii) in the event that the Purchaser notifies the Supplier pursuant to this
Section 2.3 that the Purchaser will purchase a monthly quantity of Metal for the
M+1 Month pursuant to a Monthly Order that is less than *** Tonnes (the
“Threshold Quantity”) or such adjusted threshold quantity as the case may be, as
determined in accordance with Section 2.6, the Supplier shall be entitled to
elect to supply the Purchaser with a quantity of Pre-Alloyed Metal for the M+1
Month pursuant to the terms of Section 2.4, and the other terms of Section 2.4
shall apply.

Subject to the foregoing, the Purchaser and the Supplier shall use Commercially
Reasonable Efforts to arrange for shipping and delivery of Metal and Pre-Alloyed
Metal, as the case may be, to be evenly spread on a monthly basis throughout
each Contract Year.

 

10



--------------------------------------------------------------------------------

2.4 Optional Volume

 

  (a) In the event that the Purchaser notifies the Supplier pursuant to
Section 2.3(b)(ii) that it will purchase less than the Threshold Quantity (as
adjusted pursuant to Section 2.6, as the case may be) of Metal in the M+1 Month,
the following shall apply:

 

  (i) The Supplier shall be entitled to elect, at its option, by way of notice
to the Purchaser within 10 days of receipt of the Purchaser’s notice pursuant to
Section 2.3(b)(ii) (the “Supplier’s Notice”), to supply the Purchaser with a
quantity of Pre-Alloyed Metal in the M+1 Month (the “Optional Volume”), in
addition to the Metal to be purchased by the Purchaser pursuant to the terms of
the applicable Monthly Order, from a Supplier Facility of the Supplier’s
choosing. The quantity of Optional Volume to be sold and purchased hereunder in
any given calendar month shall be determined by the Supplier up to the maximum
quantity of Optional Volume set forth in Schedule 8 (or up to such adjusted
maximum quantity of Optional Volume, as the case may be, as determined in
accordance with Section 2.6), and shall be indicated in the Supplier’s notice
(the “Offered Optional Volume”). If the Supplier fails to provide the Supplier’s
Notice within the prescribed period, the Supplier shall be deemed to have
elected to not supply any quantity of Optional Volume;

 

  (ii) The Purchaser shall be entitled to elect, at its option, by way of notice
to the Supplier within 5 days of its receipt of the Supplier’s Notice (the
“Purchaser’s Notice”) to accept the supply of the Offered Optional Volume, in
whole or in part. The quantity of Offered Optional Volume accepted by the
Purchaser shall be indicated in the Purchaser’s Notice and shall be the
definitive quantity of Optional Volume to be supplied and purchased in the
calendar month in question (the “Definitive Monthly Optional Volume”). If the
Purchaser fails to provide the Purchaser’s Notice within the prescribed period,
the Purchaser shall be deemed to have elected to not purchase any of the Offered
Optional Volume; and

 

  (iii) The Offered Optional Volume and the Definitive Monthly Optional Volume
shall be taken into account in calculating the Volume Adjustment for the
Contract Year in question.

 

  (b) The Parties acknowledge and agree that any quantity of Optional Volume
which is supplied and purchased pursuant to the terms of this Section 2.4 shall
be counted for purposes of determining whether or not the Purchaser has met its
aluminum purchase obligations pursuant to the terms of the Remelt Agreement.
Contemporaneously herewith, the Parties have entered into an amendment to the
Remelt Agreement in order to reflect the specific terms of counting such
Optional Volume toward the Purchaser’s volume purchase requirements under the
Remelt Agreement.

 

11



--------------------------------------------------------------------------------

2.5 Volume Adjustments

The amount of any Volume Adjustment which is applicable for the immediately
preceding Contract Year shall be calculated on an annual basis within fifteen
(15) days of the end of each Contract Year pursuant to the terms of Schedule 7.
If the Volume Adjustment consists of a volume discount, such amount shall be
credited to the Purchaser and shall be offset against payments due by Purchaser
in respect of subsequent Monthly Orders, and if the Volume Adjustment consists
of a volume premium, the Supplier shall issue an invoice for such amount to the
Purchaser, which invoice shall be payable by the Purchaser on the next following
Payment Date which shall not be less than 30 days from the invoice date.

 

2.6 Reduction of Annual Quantity Range

Within 30 days of any notice sent by a Party to the other Party proposing to
reduce the Annual Quantity Range pursuant to and in accordance with the terms of
this Agreement (a “Reduction Notice”), the Parties shall enter into good faith
negotiations to reduce the following elements of the Agreement to levels that
are consistent with the new Annual Quantity Range, which reductions will take
effect contemporaneously with the reductions to the Annual Quantity Range:

 

  (i) the Maximum Monthly Quantity;

 

  (ii) the Minimum Monthly Quantity;

 

  (iii) the Threshold Quantity;

 

  (iv) the maximum quantity of Optional Volume (and the related components of
Schedule 8); and

 

  (v) the Maximum Volume of Annual Quantity, the Threshold 1 of Annual Quantity
Range, the Threshold 2 of Annual Quantity Range, and the Minimum Volume of
Annual Quantity Range used for the purposes of calculating the volume premiums
in accordance with the terms of Schedule 7.

If the Parties fail to agree on the reductions to any one of the above elements
in whole or in part, within 6 months of a Reduction Notice, the elements in
dispute shall be deemed to be a Dispute and shall be dealt with in accordance
with the provisions of Article 7 of this Agreement.

 

2.7 Supplier’s Shipping Obligations

 

  (a) The delivery of Metal and Pre-Alloyed Metal pursuant to this Section 2.6
shall be governed by Incoterms 2010. All Metal and Pre-Alloyed Metal, as the
case may be, shall be delivered in accordance with the following terms:

 

12



--------------------------------------------------------------------------------

  (i) *** for delivery to the Logan Facility;

 

  (ii) *** for delivery to the Oswego Facility;

 

  (iii) *** for delivery to the Brazil Facility; and

 

  (iv) *** for delivery to any of the Purchaser’s facilities located in Europe
pursuant to the terms of Section 2.2(c).

 

  (b) The Supplier undertakes to maintain the same practices and levels of
service in respect of shipments of Metal and Pre-Alloyed Metal hereunder
consistent with its past and current practices. The Supplier undertakes to
ensure that any shipments of Metal and Pre-Alloyed Metal supplied hereunder:

 

  (i) to the Oswego Facility, may be made by rail to an intermediate point
(which may be Brockville, Ontario), with onward shipment to such the Oswego
Facility by truck; and

 

  (ii) to the Logan Facility, may be made by either rail or truck in accordance
with current practice. Changes to current practice require mutual agreement.

 

  (c) Matters regarding shipment and delivery performance hereunder shall be
governed by the provisions of Schedule 6.

 

2.8 Price

 

  (a) The price payable by the Purchaser to the Supplier for each Tonne of Metal
and for each Tonne of Pre-Alloyed Metal, as the case may be, sold and purchased
pursuant to Sections 2.1 and 2.2 shall be the applicable Contract Price. The
calendar month used for calculating the Contract Price for any shipment of Metal
shall be *** as set forth in the relevant Monthly Order, irrespective of the
date of actual shipment.

 

  (b) In the event that (i) LME ceases or suspends trading in aluminum or,
(ii) Platt’s Metal Week ceases to be published or ceases to publish the relevant
reference price for determining the Midwest Transaction Price, the *** price or
the *** price, the Parties shall meet with a view to agreeing on an alternative
publication or, as applicable, reference price. If the Parties fail to reach an
agreement within sixty (60) days of any Party having notified the other to enter
into discussions to agree to an alternative publication or reference price, then
the Chairman of the LME in London, England or his nominee shall be requested to
select a suitable reference in lieu thereof and an appropriate amendment to the
terms of this Section 2.8. The decision of the Chairman or his nominee shall be
final and binding on the Parties.

 

13



--------------------------------------------------------------------------------

2.9 Quality

 

  (a) Metal and Pre-Alloyed Metal, as the case may be, supplied under this
Agreement shall comply with the Specifications set forth in Schedule 5. The
Supplier shall use Commercially Reasonable Efforts to notify the Purchaser prior
to shipment of any Metal or Pre-Alloyed Metal that does not meet Specifications.
The Purchaser shall not be required to accept delivery of any Metal or
Pre-Alloyed Metal that does not meet Specifications. Metal or Pre-Alloyed Metal
which is supplied by the Supplier and which does not meet the Specifications
may, at the Purchaser’s option, either (i) be returned to the Supplier, together
with a notice to that effect indicating the technical reasons for rejecting the
Metal or Pre-Alloyed Metal in question, ***, or (ii) be retained by the
Purchaser at a discounted price to be mutually agreed by the Parties, ***.

 

  (b) Either Party may from time to time request a change to the Specifications
and the Parties shall use Commercially Reasonable Efforts to reach an agreement
with respect to such a request.

 

2.10 Payment

 

  (a) The Purchaser shall pay the Supplier in full, in accordance with
Supplier’s commercial invoice, for each shipment of Metal and Pre-Alloyed Metal
meeting the Specifications or otherwise accepted by Purchaser. Payment shall be
made on ***. In addition, payment of any invoice issued by the Supplier to
reflect Volume Adjustments shall be made in accordance with the terms of
Section 2.5.

 

  (b) If the Purchaser believes that a shipment of Metal or Pre-Alloyed Metal
does not meet the Specifications and has rejected such Metal in a timely manner
in accordance with the terms of Section 2.9(a), it need not pay the invoice or
the portion thereof relating to such shipment. However, if the Purchaser
subsequently accepts that the Metal or Pre-Alloyed Metal complies with the
Specifications, the Purchaser shall pay the invoice and, if payment is overdue
pursuant to Section 2.10(a) above, interest in accordance with Section 2.10(c).

 

  (c) If any payment required to be made pursuant to Sections 2.10(a) or 2.10(b)
above is overdue, the full amount shall bear interest at a rate per annum equal
to the Default Interest Rate calculated on the actual number of days elapsed,
accrued from and excluding the date on which such payment was due, up to and
including the actual date of receipt of payment in the nominated bank or banking
account.

 

  (d) All amounts paid to the Supplier or the Purchaser hereunder shall be paid
in Dollars by wire transfer in immediately available funds to the account
specified by the Supplier or Purchaser, as applicable, by notice from time to
time by one Party to the other hereunder.

 

14



--------------------------------------------------------------------------------

  (e) If any Party fails to purchase or supply, as applicable, any quantity of
Metal (or Pre-Alloyed Metal pursuant to the terms of Section 2.4 as the case may
be) in any calendar month as required under the terms of this Agreement, ***.

 

2.11 Title and Risk of Loss

Title to and risk of damage to and loss of Metal and Pre-Alloyed Metal shall
pass to the Purchaser ***.

 

2.12 Purchaser as Principal

Purchaser warrants that all Metal and Pre-Alloyed Metal to be purchased
hereunder shall be purchased for Purchaser’s own consumption. Purchaser agrees
that it shall not re-sell or otherwise make available to any Person any Metal or
Pre-Alloyed Metal purchased from the Supplier hereunder, other than in respect
of transactions undertaken in small quantities by the Purchaser to balance
purchases or Purchaser’s metal position.

 

2.13 Potential Alloy Size Combinations

During the Term, the Parties shall continue to explore in good faith potential
alloy size combinations where the Purchaser could order significant volumes at
an appropriate discount to the Contract Price to be agreed by the Parties.

 

2.14 Continuous Supply Chain Improvement

The Parties shall form a work group comprised of four representatives of each
Party to identify opportunities to improve the supply chain, to agree on
performance metrics and to determine appropriate financial penalties and
incentives relative to target performance levels. This Agreement, including
Schedule 6, will be modified accordingly to reflect any agreements reached by
the Parties in connection with such process.

 

3. FORCE MAJEURE

 

3.1 Effect of Force Majeure

No Party shall be liable for any loss or damage that arises directly or
indirectly through or as a result of any delay in the fulfilment of or failure
to fulfil its obligations in whole or in part (other than the payment of money
as may be owed by a Party) under this Agreement where the delay or failure is
due to Force Majeure. The obligations of the Party affected by the event of
Force Majeure (the “Affected Party”) shall be suspended, to the extent that
those obligations are affected by the event of Force Majeure, from the date the
Affected Party first gives notice in respect of that event of Force Majeure
until cessation of that event of Force Majeure (or the consequences thereof).

 

15



--------------------------------------------------------------------------------

3.2 Definition

“Force Majeure” shall mean any act, occurrence or omission (or other event),
subsequent to the commencement of the Term hereof, which is beyond the
reasonable control of the Affected Party including, but not limited to: fires,
explosions, accidents, strikes, lockouts or labour disturbances, floods,
droughts, earthquakes, epidemics, seizures of cargo, wars (whether or not
declared), civil commotion, acts of God or the public enemy, action of any
government, legislature, court or other Governmental Authority, action by any
authority, representative or organisation exercising or claiming to exercise
powers of a government or Governmental Authority, compliance with Applicable
Law, blockades, power failures or curtailments, inadequacy or shortages or
curtailments or cessation of supplies of raw materials or other supplies,
failure or breakdown of equipment or facilities, the invocation of Force Majeure
by any party to an agreement under which any Party’s operations are affected,
and any declaration of Force Majeure by the facility producing the Metal, or any
other event beyond the reasonable control of the Parties whether or not similar
to the events or occurrences enumerated above. In no circumstances shall
problems with making payments constitute Force Majeure.

 

3.3 Notice

Upon the occurrence of an event of Force Majeure, the Affected Party shall
promptly give notice to the other Party hereto setting forth the details of the
event of Force Majeure together with reasonably detailed supporting
documentation where applicable and an estimate of the likely duration of the
Affected Party’s inability to fulfil its obligations under this Agreement. The
Affected Party shall use Commercially Reasonable Efforts to remove the said
cause or causes and to resume, with the shortest possible delay, compliance with
its obligations under this Agreement provided that the Affected Party shall not
be required to settle any strike, lockout or labour dispute on terms not
acceptable to it. When the said cause or causes have ceased to exist, the
Affected Party shall promptly give notice to the other Party that such cause or
causes have ceased to exist.

 

3.4 Pro Rata Allocation

If the Supplier’s supply of any Metal or Pre-Alloyed Metal to be delivered to
the Purchaser is stopped or disrupted by an event of Force Majeure, the Supplier
shall have the right to allocate its available supplies of such Metal and
Pre-Alloyed Metal, if any, among any or all of its existing customers whether or
not under contract, in a fair and equitable manner. In addition, where the
Supplier is the Affected Party, it may (but shall not be required to) offer to
supply, from another source, Metal and Pre-Alloyed Metal of similar quality in
substitution for the Metal and Pre-Alloyed Metal subject to the event of Force
Majeure to satisfy that amount which would have otherwise been sold and
purchased hereunder at a price which may be more or less than the price
hereunder.

 

16



--------------------------------------------------------------------------------

3.5 Consultation

Within thirty (30) days of the cessation of the event of Force Majeure, the
Parties shall consult with a view to reaching agreement as to the Supplier’s
obligation to provide, and the Purchaser’s obligation to take delivery of, that
quantity of Metal and Pre-Alloyed Metal that could not be sold and purchased
hereunder because of the event of Force Majeure, provided that any such
shortfall quantity has not been replaced by substitute Metal or Pre-Alloyed
Metal pursuant to the terms above.

In the absence of any agreement by the Parties, failure to deliver or accept
delivery of Metal or Pre-Alloyed Metal which is excused by or results from the
operation of the foregoing provisions of this Section 3 shall not extend the
Term of this Agreement and the quantities of Metal or Pre-Alloyed Metal to be
sold and purchased under this Agreement shall be reduced by the quantities
affected by such failure.

 

3.6 Termination

 

  (a) If an event of Force Majeure where the Affected Party is the Purchaser
shall continue for more than ***, then the Supplier shall have the right to
terminate this Agreement in whole or in respect of the relevant Delivery Site to
the extent such Delivery Site is affected by the Force Majeure by providing a
*** notice to the Purchaser.

 

  (b) If an event of Force Majeure where the Affected Party is the Supplier
shall continue for more than ***, then the Purchaser shall have the right to
terminate this Agreement in whole or in respect of the relevant Supplier
Facility to the extent that such Supplier Facility is affected by the Force
Majeure, by providing a *** notice to the Supplier.

 

4. ASSIGNMENT

 

4.1 Prohibition on Assignments

No Party shall assign or transfer this Agreement, in whole or in part, or any
interest or obligation arising under this Agreement except as permitted by
Section 4.2, without the prior written consent of the other Party.

 

4.2 Assignment within RTA Group or Novelis Group

 

  (a) With the consent of Novelis, such consent not to be unreasonably withheld
or delayed, RTA may elect to have one or more of the Persons comprising the RTA
Group assume the rights and obligations of the Supplier under this Agreement,
provided that

 

  (i) RTA shall remain fully liable for all obligations of the Supplier
hereunder, and

 

17



--------------------------------------------------------------------------------

  (ii) the transferee will remain at all times a member of the RTA Group;

any such successor to RTA as a Supplier under this Agreement shall be deemed to
be the “Supplier” for all purposes of the Agreement.

 

  (b) With the consent of RTA, such consent not to be unreasonably withheld or
delayed, Novelis may elect to have one or more of the Persons comprising the
Novelis Group assume the rights and obligations of the Purchaser under this
Agreement, provided that

 

  (i) Novelis shall remain fully liable for all obligations of the Purchaser
hereunder, and

 

  (ii) the transferee will remain at all times a member of the Novelis Group;

any such successor to Novelis as Purchaser under this Agreement shall be deemed
to be the “Purchaser” for all purposes of this Agreement.

 

5. TERM AND TERMINATION

 

5.1 Term

The term of this Agreement (the “Term”) shall commence on the Effective Date and
shall terminate on December 31st of the Contract Year immediately preceding the
Contract Year in which the Annual Quantity Range has been reduced to 0 pursuant
to the terms of Section 1.1, unless terminated earlier pursuant to the
provisions of this Agreement.

 

5.2 Termination

This Agreement shall terminate:

 

  (a) upon expiry of the Term as provided for in Section 5.1;

 

  (b) upon the mutual agreement of the Parties prior to the expiry of the Term;

 

  (c) pursuant to Section 3.6 as a result of Force Majeure; or

 

  (d) at the election of the Terminating Party after the occurrence of an Event
of Default, in accordance with Section 6.1.

 

6. REMEDIES FOR BREACH

 

6.1 Events of Termination

This Agreement may be terminated in its entirety at the option of a Party (the
“Terminating Party”), in the event that an Event of Default occurs in relation
to the other Party (the “Defaulting Party”), and such termination shall take
effect immediately upon the Terminating Party providing notice to the Defaulting
Party of the termination.

 

18



--------------------------------------------------------------------------------

For the purposes of this Agreement, each of the following shall individually and
collectively constitute an “Event of Default” with respect to a Party:

 

  (a) such Party defaults in its obligation to make any payments which are due
and payable by it pursuant to this Agreement, and such default is not cured
within thirty (30) days following receipt by the Defaulting Party of notice of
such default;

 

  (b) such Party breaches any of its material obligations pursuant to this
Agreement (other than as set out in paragraph (a) above), including, in the case
of the Purchaser, the failure by the Purchaser to purchase the minimum amount of
the applicable Annual Quantity Range in a Contract Year, and such breach has not
been remedied by the Defaulting Party within sixty (60) days after receipt of
notice from the non-defaulting Party specifying the default with reasonable
detail and demanding that it be cured;

 

  (c) such Party (i) is bankrupt or insolvent or takes the benefit of any
statute in force for bankrupt or insolvent debtors, or (ii) files a proposal or
takes any action or proceeding before any court of competent jurisdiction for
dissolution, winding-up or liquidation, or for the liquidation of its assets, or
a receiver is appointed in respect of its assets, which order, filing or
appointment is not rescinded within sixty (60) days; or

 

  (d) proceedings are commenced by or against such Party under the laws of any
jurisdiction relating to reorganization, arrangement or compromise.

 

7. DISPUTE RESOLUTION

 

7.1 Disputes

The provisions of this Section 7 shall govern all disputes, controversies or
claims (whether arising in contract, delict, tort or otherwise) between the
Parties that may arise out of, or relate to, or arise under or in connection
with, this Agreement (a “Dispute”).

 

7.2 Negotiation

The Parties hereby undertake to attempt in good faith to resolve any Dispute by
way of negotiation between senior executives who have authority to settle such
Dispute. In furtherance of the foregoing, any Party may initiate the negotiation
by way of a notice (an “Escalation Notice”) demanding an in-person meeting
involving representatives of the Parties at a senior level of management of the
Parties (or if the Parties agree, of the appropriate strategic business unit or
division within such Party). A copy of any Escalation Notice shall be given to
the Chief Legal Officer of each

 

19



--------------------------------------------------------------------------------

Party (which copy shall state that it is an Escalation Notice pursuant to this
Agreement). Any agenda, location or procedures for such negotiation may be
established by the Parties from time to time; provided, however, that the
negotiation shall be completed within thirty (30) days of the date of the
Escalation Notice or within such longer period as the Parties may agree in
writing prior to the expiration of the initial thirty-day period.

 

7.3 Mediation

 

  (a) If the Dispute has not been resolved by negotiation as provided in
Section 7.2 within thirty (30) days of the date of the Escalation Notice or such
extended period as may be agreed by the Parties, or should the Parties fail to
meet within the said thirty-day period, the Parties shall endeavour to settle
the Dispute by mediation. The Party wishing to refer a Dispute to mediation
shall give written notice to the other (the “Mediation Notice”) describing the
Dispute, requiring that the Dispute be submitted to mediation and proposing the
name of a suitable person to be appointed mediator.

 

  (b) If the other Party rejects the proposed mediator and the Parties are
unable to agree on a mediator within fifteen (15) days of the Mediation Notice,
then either Party may request the CPR Institute for Dispute Resolution to
appoint a mediator from the CPR Panel of Distinguished Neutrals.

 

  (c) The mediator shall be entitled to make recommendations to the Parties
which, unless the Parties agree otherwise, shall not be binding upon them.

 

  (d) The mediation shall continue until the earliest to occur of the following:
(i) the Parties reach agreement as to the resolution of the Dispute, (ii) the
mediator makes a finding that there is no possibility of resolution through
mediation, or (iii) sixty (60) days have elapsed since the appointment of the
mediator.

 

  (e) Each Party shall bear its own costs in connection with the mediation; the
fees and disbursements of the mediator shall be borne equally by the Parties.

 

  (f) If the Parties accept any recommendation made by the mediator or otherwise
reach agreement as to the resolution of the Dispute, such agreement shall be
recorded in writing and signed by the Parties, whereupon it shall become binding
upon the Parties and have, as between them, the authority of a final judgment or
arbitral award (res judicata).

 

  (g) The mediation shall be confidential and neither the Parties (including
their auditors and insurers) nor their counsel and any Person necessary to the
conduct of the mediation nor the mediator or any other neutral involved in the
mediation shall disclose the existence, content (including submissions made,
positions adopted and any evidence or documents presented or exchanged), or
outcome of any mediation hereunder without the prior written consent of the
Parties, except as may be required by Applicable Law or the applicable rules of
a stock exchange.

 

20



--------------------------------------------------------------------------------

  (h) In the event that a Dispute is referred to arbitration in accordance with
Section 7.4 below, the mediator or any other neutral involved in the mediation
shall not take part in the arbitration, whether as a witness or otherwise, and
any recommendation made by him in connection with the mediation shall not be
relied upon by either Party without the consent of the other Party and of the
mediator or neutral, and neither Party shall make use of or rely upon
information supplied, positions adopted, or arguments raised, by the other Party
in the mediation.

 

  (i) Subject to the right of the Parties to seek interim or conservatory relief
from a court of competent jurisdiction, as provided below in Section 7.4(e),
neither Party shall be entitled to refer a Dispute to arbitration unless the
dispute has first been the subject of an Escalation Notice and been referred to
mediation in accordance with Sections 7.2 and 7.3.

 

7.4 Arbitration

 

  (a) Any Dispute which has not been resolved by negotiation or mediation as
provided herein shall, upon the request of either Party, be referred to and
finally resolved by arbitration in accordance with the Arbitration Rules of the
London Court of International Arbitration (“LCIA”) then in force (the “LCIA
Rules”).

 

  (b) The arbitral tribunal shall consist of three arbitrators. The place of
arbitration shall be Montréal, Canada. The language of the arbitration shall be
English.

 

  (c) The costs of the arbitration shall be specified by the arbitral tribunal
and shall be borne by the unsuccessful Party, unless the arbitral tribunal, in
its discretion, determines a different apportionment, taking all relevant
circumstances into account. The costs of arbitration include, in addition to the
costs of the arbitration as determined by the LCIA Court under Article 28.1 of
the LCIA Rules, the legal and other costs incurred by the Parties, including:
(i) the reasonable travel and other expenses of witnesses; (ii) the reasonable
fees and expenses of expert witnesses; and (iii) the costs of legal
representation and assistance, to the extent that the arbitral tribunal
determines that the amount of such costs is reasonable.

 

  (d) The arbitral tribunal shall endeavour to issue its award within sixty
(60) days of the last hearing of the substantive issues in dispute between the
Parties; however, the arbitral tribunal shall not lose jurisdiction if it fails
to respect this delay. The arbitral award shall be final and binding.

 

  (e)

For the purposes of any interim or conservatory measure that may be sought in
aid of the arbitration proceedings, the Parties hereby irrevocably submit to the

 

21



--------------------------------------------------------------------------------

  non-exclusive jurisdiction of the competent court in the judicial district of
Montréal, Canada, and waive any right to invoke, and they hereby agree not to
invoke, any claim of forum non conveniens, inconvenient forum, or transfer or
change of venue. Without prejudice to such interim or conservatory remedies as
may be obtained from a competent court, the arbitral tribunal shall have full
authority to grant interim or conservatory remedies and to award damages for the
failure of any Party to respect the arbitral tribunal’s orders to that effect.

 

  (f) Neither the Parties (including their auditors and insurers) nor their
counsel and any Person necessary to the conduct of the arbitration nor the
arbitrators shall disclose the existence, content (including submissions and any
evidence or documents presented or exchanged), or outcome of any arbitration
hereunder without the prior written consent of the Parties, except as may be
required by Applicable Law or the applicable rules of a stock exchange.

 

7.5 Continuing Obligations

The existence of a Dispute between the Parties with respect to this Agreement
shall not relieve either Party from performance of its obligations under this
Agreement that are not the subject of such Dispute.

 

8. MISCELLANEOUS

 

8.1 Construction

In this Agreement, unless a clear contrary intention appears:

 

  (a) the singular number includes the plural number and vice versa;

 

  (b) reference to any Person includes such Person’s successors and assigns but,
if applicable, only if such successors and assigns are not prohibited by this
Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity or individually;

 

  (c) reference to any gender includes each other gender;

 

  (d) reference to any agreement, document or instrument means such agreement,
document or instrument as amended, modified, supplemented or restated, and in
effect from time to time in accordance with the terms thereof subject to
compliance with the requirements set forth herein;

 

  (e) reference to any Applicable Law means such Applicable Law as amended,
modified, codified, replaced or reenacted, in whole or in part, and in effect
from time to time, including rules and regulations promulgated thereunder, and
reference to any section or other provision of any Applicable Law means that
provision of such Applicable Law from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such section or other provision;

 

22



--------------------------------------------------------------------------------

  (f) “herein”, “hereby”, “hereunder”, “hereof”, “hereto” and words of similar
import shall be deemed references to this Agreement or to the relevant Ancillary
Agreement as a whole and not to any particular Article, Section or other
provision hereof or thereof;

 

  (g) “including” (and with correlative meaning “include”) means including
without limiting the generality of any description preceding such term;

 

  (h) the Table of Contents and headings are for convenience of reference only
and shall not affect the construction or interpretation hereof or thereof;

 

  (i) with respect to the determination of any period of time, “from” means
“from and including” and “to” means “to but excluding”; and

 

  (j) references to documents, instruments or agreements shall be deemed to
refer as well to all addenda, exhibits, schedules or amendments thereto.

 

8.2 Notices

All notices and other communications under this Agreement shall be in writing
and shall be deemed to be duly given (a) on the date of delivery, if delivered
personally, (b) on the first Business Day following the date of dispatch if
delivered by a nationally recognized next-day courier service, (c) on the date
of actual receipt if delivered by registered or certified mail, return receipt
requested, postage prepaid or (d) if sent by facsimile transmission, when
transmitted and receipt is confirmed by telephone. All notices hereunder shall
be delivered as follows:

If to the Purchaser, to:

Novelis Inc.

Two Alliance Center

3560 Lenox Road, Suite 2000

Atlanta, Georgia 30326

Fax: 404-760-0137

Attention: General Counsel

 

23



--------------------------------------------------------------------------------

If to the Supplier, to:

Rio Tinto Alcan Inc.

1188 Sherbrooke Street West

Montreal, Quebec

H3A 3G2

Fax: 514-848-8115

Attention: Chief Legal Officer

Any Party may, by notice to the other Party, change the address or fax number to
which such notices are to be given.

 

8.3 Governing Law

(a) This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the Province of Quebec and the laws of Canada
applicable therein, irrespective of conflict of laws principles under Quebec
law, as to all matters, including matters of validity, construction, effect,
enforceability, performance and remedies.

(b) The Parties have agreed that this Agreement be drafted in English. Les
parties ont convenu de rédiger ce contrat en anglais.

 

8.4 Judgment Currency

The obligations of a Party to make payments hereunder shall not be discharged by
an amount paid in any currency other than Dollars, whether pursuant to a court
judgment or arbitral award or otherwise, to the extent that the amount so paid
upon conversion to Dollars and transferred to an account indicated by the Party
to receive such funds under normal banking procedures does not yield the amount
of Dollars due, and each Party hereby, as a separate obligation and
notwithstanding any such judgment or award, agrees to indemnify the other Party
against, and to pay to such Party on demand, in Dollars, any difference between
the sum originally due in Dollars and the amount of Dollars received upon any
such conversion and transfer.

 

8.5 Entire Agreement

With the exception of the Consignment Agreements which shall remain in full
force and effect, this Agreement and the schedules hereto contain the entire
agreement between the Parties with respect to the subject matter hereof and
supersede all previous agreements in respect of such subject matter, including
the Original Agreement, the letter agreement dated July 11, 2007, the Amended
Agreement and the Delivery Site Designation Agreement. No agreements or
understandings exist between the Parties with respect to the subject matter
hereof other than those set forth or referred to herein or therein.

 

24



--------------------------------------------------------------------------------

8.6 Severability

If any provision of this Agreement or the application thereof to any Person or
circumstance is determined by a court of competent jurisdiction to be invalid,
void or unenforceable, the remaining provisions hereof, or the application of
such provision to Persons or circumstances or in jurisdictions other than those
as to which it has been held invalid or unenforceable, shall remain in full
force and effect and shall in no way be affected, impaired or invalidated
thereby, so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner adverse to any Party. Upon
such determination, the Parties shall negotiate in good faith in an effort to
agree upon such a suitable and equitable provision to effect the original intent
of the Parties.

 

8.7 Survival

The obligations of the Parties under Sections 2.8, 2.9, 2.10, 2.11, 4, 7, and 8
and each Party’s liability for the breach of any obligation contained herein
shall survive the expiration of the Term or earlier termination of this
Agreement.

 

8.8 Execution in Counterparts

This Agreement may be executed in one or more counterparts, all of which shall
be considered one and the same agreement, and shall become effective when one or
more counterparts have been signed by each of the Parties and delivered to the
other Party.

 

8.9 Amendments

No provisions of this Agreement shall be deemed waived, amended, supplemented or
modified by any Party, unless such waiver, amendment, supplement or modification
is in writing and signed by the authorized representative of each of the
Parties.

 

8.10 Waivers

No failure on the part of a Party to exercise and no delay in exercising, and no
course of dealing with respect to, any right, power or privilege under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege under this Agreement preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The remedies provided herein are cumulative and not exclusive of any
remedies provided by Applicable Law.

 

25



--------------------------------------------------------------------------------

8.11 No Partnership

Nothing contained herein or in the Agreement shall make a Party a partner of any
other Party and no Party shall hold out the other as such.

 

8.12 Taxes, Royalties and Duties

All royalties, taxes and duties imposed or levied on any Metal or Pre-Alloyed
Metal delivered hereunder (other than any taxes on the income of the Supplier)
shall be for the account of and paid by the Purchaser.

 

8.13 Limitations of Liability

***

 

8.14 Confidentiality

 

  (a) Subject to Section 8.15, each Party shall hold, and shall cause its
respective Group members and its respective Affiliates (whether now an Affiliate
or hereafter becoming an Affiliate) and its Representatives to not disclose and
to hold, in strict confidence, with at least the same degree of care that
applies to its own confidential and proprietary Information, all confidential
and proprietary Information concerning the other Group (or any member thereof)
that is either in its possession (including Information in its possession prior
to the date hereof) or furnished by the other Group (or any member thereof) or
by any of its Affiliates (whether now an Affiliate or hereafter becoming an
Affiliate) or their respective Representatives at any time pursuant to this
Agreement or the transactions contemplated hereby (any such Information referred
to herein as “Confidential Information”), and shall not use, and shall cause its
respective Group members, Affiliates and Representatives not to use, any such
Confidential Information other than for such purposes as shall be expressly
permitted hereunder or thereunder. Notwithstanding the foregoing, Confidential
Information shall not include Information that is or was (i) in the public
domain other than by the breach of this Agreement or by breach of any other
agreement relating to confidentiality between or among the Parties and/or their
respective Group members, their respective Affiliates or Representatives,
(ii) lawfully acquired by such Party (or any member of the Group to which such
Party belongs or any of such Party’s Affiliates) from a Third Party not bound by
a confidentiality obligation, or (iii) independently generated or developed by
Persons who do not have access to, or descriptions of, any such confidential or
proprietary Information of the other Party (or any member of the Group to which
such Party belongs).

 

  (b) Each Party shall maintain, and shall cause its respective Group members to
maintain, policies and procedures, and develop such further policies and
procedures as will from time to time become necessary or appropriate, to ensure
compliance with this Section 8.14.

 

26



--------------------------------------------------------------------------------

  (c) Each Party agrees not to release or disclose, or permit to be released or
disclosed, any Confidential Information to any other Person, except its
Representatives who need to know such Confidential Information (who shall be
advised of their obligations hereunder with respect to such Confidential
Information), except in compliance with Section 8.15. Without limiting the
foregoing, when any Confidential Information furnished by the other Party
pursuant to this Agreement is no longer needed for the purposes contemplated by
this Agreement, each Party will promptly, after request of the other Party and
at the election of the Party receiving such request, return to the other Party
all such Confidential Information in a printed or otherwise tangible form
(including all copies thereof and all notes, extracts or summaries based
thereon) and destroy all Confidential Information in an electronic or otherwise
intangible form and certify to the other Party that it has destroyed such
Confidential Information (and such copies thereof and such notes, extracts or
summaries based thereon). Notwithstanding the foregoing, the Parties agree that
to the extent some Confidential Information to be destroyed or returned is
retained as data or records for the purpose of business continuity planning or
is otherwise not accessible in the Ordinary Course of Business, such data or
records shall be destroyed in the Ordinary Course of Business in accordance, if
applicable, with the business continuity plan of the applicable Party.

 

8.15 Protective Arrangements

In the event that any Party or any member of its Group or any Affiliate of such
Party or any of their respective Representatives either determines on the advice
of its counsel that it is required to disclose any Confidential Information (the
“Disclosing Party”) pursuant to Applicable Law or receives any demand under
lawful process or from any Governmental Authority to disclose or provide
Confidential Information of the other Party (or any member of the Group to which
such Party belongs) (the “Requesting Party”), the Disclosing Party shall, to the
extent permitted by Applicable Law, promptly notify the other Party prior to the
Disclosing Party disclosing or providing such Confidential Information and shall
use Commercially Reasonable Efforts to cooperate with the Requesting Party so
that the Requesting Party may seek any reasonable protective arrangements or
other appropriate remedy and/or waive compliance with this Section 8.15. All
expenses reasonably incurred by the Disclosing Party in seeking a protective
order or other remedy will be borne by the Requesting Party. Subject to the
foregoing, the Disclosing Party may thereafter disclose or provide such
Confidential Information to the extent (but only to the extent) required by such
Applicable Law (as so advised by legal counsel) or by lawful process or by such
Governmental Authority and shall promptly provide the Requesting Party with a
copy of the Confidential Information so disclosed, in the same form and format
as disclosed, together with a list of all Persons to whom such Confidential
Information was disclosed.

[The remainder of this page is intentionally blank.]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Metal Supply Agreement
to be executed by their duly authorized representatives.

 

NOVELIS INC. By:   /s/ Philip Martens   Name:  Philip Martens  
Title:    President and Chief Executive Officer Date:    

 

RIO TINTO ALCAN INC. By:   /s/ Jacynthe Côté   Name:  Jacynthe Côté  
Title:    Chief Executive Date:    

 

28



--------------------------------------------------------------------------------

SCHEDULE 1

ADDITIONAL PREMIUM

The following Additional Premiums shall be charged to the Purchaser as part of
the Contract Price, in respect of the identified alloys:

 

Alloy

  

Additional Premium ($/Tonne)

***    $*** if any Order consists of less than *** *** (other than those set
forth below)    $*** ***    $*** ***    $*** ***    $***

 

29



--------------------------------------------------------------------------------

SCHEDULE 2

***

*8 pages omitted

 

30



--------------------------------------------------------------------------------

SCHEDULE 3

BASE PREMIUMS

 

Oswego /

Logan
Alloy

   AA
Alloy   RTA
Product
Code   Base
Premium

***

   ***   ***   $***

***

   ***   ***   $***

***

   ***   ***   $***

***

   ***   ***   $***

***

   ***   ***   $***

***

   ***   ***   $***

***

   ***   ***   $***

***

   ***   ***   $***

***

   ***   ***   $***

***

   ***   ***   $***

***

   ***   ***   $***

***

   ***   ***   $***

***

   ***   ***   $***

***

   ***   ***   $***

***

   ***   ***   $***

***

   ***   ***   $***

***

   ***   ***   $***

***

   ***   ***   $***

***

   ***   ***   $***

***

   ***   ***   $***

***

   ***   ***   $***

***

   ***   ***   $***

***

   ***   ***   $***

***

   ***   ***   $***

***

   ***   ***   $***

***

   ***   ***   $***

***

   ***   ***   $***

***

   ***   ***   $***

***

   ***   ***   $***

***

   ***   ***   $***

***

   ***   ***   $***

***

   ***   ***   $***

***

   ***   ***   $***

***

   ***   ***   $***

***

   ***   ***   $***

***

   ***   ***   $***

***

   ***   ***   $***

***

   ***   ***   $***

***

   ***   ***   $***

***

   ***   ***   $***

***

   ***   ***   $***

***

   ***   ***   $***

***

   ***   ***   $***

***

   ***   ***   $***

***

   ***   ***   $***

***

   ***   ***   $***

***

   ***   ***   $***

***

   ***   ***   $***

***

   ***   ***   $***

***

   ***   ***   $***

***

   ***   ***   $***

***

   ***   ***   $***

***

   ***   ***   $***

***

   ***   ***   $***

 

31



--------------------------------------------------------------------------------

SCHEDULE 4

LOGISTICS ADJUSTMENT

The following logistics-related discounts shall be granted to and/or costs
charged to the Purchaser as part of the Contract Price in respect of Metal and
Pre-Alloyed Metal sold and purchased pursuant to the Agreement:

 

Delivery Site

   Delivery Term   Discount or Premium ($/Tonne)

Logan

   ***   ***

Oswego

   ***   ***

Brazil

   ***   ***

Purchaser European facilities

   ***   ***

 

32



--------------------------------------------------------------------------------

SCHEDULE 5

METAL SPECIFICATIONS

For Metal:

See attached Specifications, and amendment letter between the Parties.

For Pre-Alloyed Metal:

See attached Specifications.

 

33



--------------------------------------------------------------------------------

Novelis Inc.    Global Sheet Ingot Specification    LOGO [g262540g88c19.jpg]  

 

 

Title:

   Global Sheet Ingot Specification

Revision:

   5

Date:

   30 June 2011

 

 

Plants

  Approval / Contact

AluNorf

  Juergen Friedrich; Philip Meslage

Oswego

  Dave Bonney

Sierre

  Samuel Guignier; Bernard Cavin

Ulsan /YeongJu            

  WonJun Kim, YoungKi Joo

Logan

  Stan Gish; Alan Bilbrey; Kevin Shutt; Dave Scott; Dave Davis

Pinda

  Luiz Murad; Adriano Ferreira

TABLE OF CONTENTS

 

1.

   GENERAL      35   

2.

   QUALITY ASSURANCE      35   

3.

   DIMENSIONAL TOLERANCES      37   

4.

   SURFACE QUALITY      39   

5.

   CHEMICAL COMPOSITION      39   

6.

   INTERNAL INGOT QUALITY      41   

7.

   IDENTIFICATION, TARPING, AND DOCUMENTATION      41   

8.

   APPENDIX A: DIMENSIONAL MEASUREMENTS      43   

9.

   APPENDIX B: ORDER SPECIFICATIONS      46   

10.

   APPENDIX C: PLANT SPECIFICATIONS      47   

 

34



--------------------------------------------------------------------------------

1. GENERAL

This ingot specification defines the requirements for alloyed aluminum rolling
ingot to be supplied to Novelis Inc. rolling facilities and contracted tollers.
The requirements outlined in this document will be used for the following
purposes:

 

  •  

Specification and quality requirements for purchased ingot from external
sources.

  •  

Transfer specifications and quality requirements for ingot produced by Novelis

All rolling ingot supplied to or fabricated by Novelis shall meet the
requirements of this specification, unless otherwise agreed to by Novelis, its
associates, and the supplier. Ingots not meeting this specification are subject
to immediate rejection unless a waiver or concession has been pre-approved by
Novelis and/or its associates.

General requirements for rolling ingot are covered in the main body of this
specification. Plant specific requirements and instructions are also included in
the attached appendices, which form a part of this specification. In case of
conflict, plant specific requirements take precedence over those in the main
body.

Exceptions to Section 2 through 7 can be discussed with the purchasing Novelis
plant personnel at the acceptance of the Purchase order. Any Exceptions to the
specification must be submitted in written form. An audit of the suppliers’
process can be made by the Novelis personnel at any point.

 

2. QUALITY ASSURANCE

 

2.1. Quality System

The supplier must have in place a comprehensive quality system to ensure process
and product conformance to this specification. The supplier’s quality system
must comply with the requirements of Section 1 of QS 9000 Latest Edition,
ISO/TS16949 or ISO9001:2000. Suppliers not meeting this requirement must have a
plan in place with timelines to achieve compliance to one of the above mentioned
standards. Timelines are to be approved by the Management Representative.
Assessment of compliance will be determined by one of the following methods:

 

  •  

Proof of registration of certification to one of the above mentioned standards
by an approved registrar.

  •  

Initial systems audit by Novelis personnel.

  •  

Systems audit of supplier by a Novelis approved 3rd party

At the discretion of Novelis or Novelis Rolling Plant, audits may be conducted
to assess the supplier’s continuing capability to supply a quality product.
During the initial and subsequent audits, the supplier will be evaluated in the
areas of technology (equipment, analytical capability and personnel) and quality
systems with measured progress in process capability and continuous improvement
areas.

 

35



--------------------------------------------------------------------------------

2.2. Process Control Data

The ingot producing plants must provide information in the form of control
charts, histograms and capability indices for specific process control data. The
frequency and type of data submitted will be determined by the Novelis facility
receiving the ingots. This data may include any process parameter which affects
conformance with this specification. Typical examples are:

 

  •  

Major element specifications

  •  

Ordered length

  •  

Metal cleanliness requirements

In the specific case of ***. Exceptions should be documented and communicated to
the Hot Mill Process Group or other designated technical contact at the
purchasing plant.

 

2.3. Process Changes

In cases where changes in process equipment, practices, materials, or analytical
methods are being considered which may affect metal quality and metal
properties, the supplier must advise Novelis and its respective rolling plant
ingot coordinator of the proposed change prior to implementation. After
notification and discussion with appointed Novelis Casting Technical
representatives it will mutually be determined if the change warrants a quality
planning activity, and if so, how the evaluation will be conducted. Examples of
changes that would require notification are:

 

  •  

***

  •  

***

  •  

***

  •  

***

  •  

***

  •  

***

  •  

***

Ingot suppliers are expected to initiate and carry through the agreed quality
planning activities prior to implementation of changes.

 

2.4. Ingot Performance

Ingots that do not meet the requirements of the purchase specification are
subject to rejection or acceptance by concession by Purchasing Novelis Rolling
Plants and tollers. Novelis Rolling Plants and tollers must give approval prior
to shipment of any ingot not meeting specifications. ***. No concessions will be
accepted by any Novelis facility if the ingot nonconformance renders Novelis’s
product to its customer nonconforming.

Novelis Rolling Plants and tollers will evaluate the performance of each of its
supplying ingot plants on a periodic basis. Specific items evaluated will be:

 

  •  

Recovery Performance in Novelis process

  •  

Documentation

  •  

Delivery Performance

  •  

Product Quality & Conformance

 

36



--------------------------------------------------------------------------------

  •  

Improvement Efforts

  •  

Communication

Ingot Producing Plants will provide Novelis Rolling Plants and tollers with
corrective action plan related to ingot quality/geometry issues that have been
raised by Rolling Plants feedback and field performance.

 

3. DIMENSIONAL TOLERANCES

 

3.1. Ordered Thickness

Ordered thickness is defined as ***. Reference Appendix A: Dimensional
Measurements.

The allowable deviation from the ordered thickness shall be ***. However, ***.

The nominal ingot thickness shall be marked on the ingot (see specific
requirements in Appendix B: Order Specifications) and the actual thickness shall
not exceed the acceptable deviation from the thickness marked.

When commissioning new molds, a thickness profile shall be completed and
supplied to the Hot Mill Process Group or other designated technical contact at
the purchasing plant and to the Novelis Molten Metal Processing (MMP) Group.

Before ordering new molds that are different in either design or technology,
ingot suppliers ***. However, it remains the responsibility of ingot suppliers
to meet the thickness, width and convexity/concavity specifications.

 

3.2. Ordered Width

Ingot width is defined as the distance between the ingot edges, excluding the
area of the ingot butt swell/transition region. Reference Appendix A:
Dimensional Measurements.

***.

Target deviation should be zero.

 

3.3. Ordered Length

Ingot length is defined as the maximum distance from the ingot head to the ingot
butt, measured at the center. Reference Appendix A: Dimensional Measurements.

Ingots can be supplied in one of the following conditions. Requirements are
order specific and are stated in Appendix B: Order Specifications.

Condition A: Both Ends On

Condition B: Ingot Head On / Ingot Butt Off

Condition C: Both Ends Off

***.

 

37



--------------------------------------------------------------------------------

3.4. Straightness of Saw Cut

***.

 

3.5. Straightness

Two measurements characterize straightness: lateral and longitudinal bows.

Lateral bow is the deviation from straight along the edges of the ingot,
measured against a straight edge. Reference Appendix A: Dimensional
Measurements.

***.

Longitudinal bow is the maximum deviation from straight along the rolling faces
of the ingot, measured against a straight edge. Reference Appendix A:
Dimensional Measurements.

***.

Ingot twist is the deviation from straight along the ingot rolling face measured
against a straight edge diagonally across an ingot. ***.

 

3.6. Flatness

Concavity is defined as the negative deviation from flat across the rolling face
of the ingot.

Convexity is defined as the positive deviation from flat across the rolling face
of the ingot.

***. Reference Appendix A: Dimensional Measurements.

 

3.7. Butt Swell

***.

 

3.8. Edge Configuration

The shape of the ingot edges must be ***. Edge configuration is order specific
and shall be described in Appendix B: Order Specifications.

***. See appropriate Appendix for specific plant for exceptions.

 

3.9. Ingot weight and Ingot marking

Actual ingot weight must be used and clearly marked on the ingot as outlined in
Appendix C: Plant Specifications.

 

38



--------------------------------------------------------------------------------

4. SURFACE QUALITY

 

4.1. Appearance

All ingot surfaces shall be ***.

 

4.2. Surface Defects

The following criteria shall be used in the determination of acceptability of
ingot surface quality defects for use by Novelis Rolling Plants. Where specific
defects are not listed or terminology not clear, contact the purchasing Novelis
Rolling Plants for clarification and disposition.

In general, the rolling surface of the ingots ***. For ***. For ***.

***

 

4.3. Transition Zone

The transition zone is defined as the non-steady state area near the ingot butt
where casting parameters are changing from starting conditions to steady state
conditions. ***.

 

5. CHEMICAL COMPOSITION

 

5.1. Composition Limits

The chemical composition shall meet the limits of the Novelis alloy
specification sheet. Chemical compositions are specified in mass fraction,
reported as weight percent (% w/w). Although the Novelis alloy specification
nomenclature is common in all plants, individual plants may have a local alias
and require identification of ingot alloys with that alias. It is the
responsibility of the ingot supplier to work towards demonstrated statistical
control and capability and initiate continuous improvement to achieve this goal.
Plants are expected to target nominal composition levels. Ingots produced in
association with this specification shall report the chemical composition
according to the Novelis alloy specification sheet.

***.

 

5.2. Reporting

Ingots must be delivered with a certificate of analysis reporting the chemical
elements listed in the Novelis alloy specification sheet at the precision
indicated.

In general, the list of elements expected to be analyzed are:

***

Additional elements may be required for specialty alloys.

Some Novelis alloy specification sheets ***. All measured elements must conform
to the specified limits.

 

39



--------------------------------------------------------------------------------

Any other chemical element, whether measured or not, shall conform to the
Others/Each limit. The sum of all elements not designated as primary, present at
or above 0.010% and expressed to two decimal places before totaling, shall
conform to the “Total” limit.

Measured values should be rounded as defined in ASTM E29 (rounding method) to
the precision given in the specification sheet before testing conformance to the
specification.

 

5.3. Sampling

A minimum of *** analytical samples shall be taken from the trough during each
cast to determine the chemical composition. The sample location must be ***.

Sampling for analysis shall conform to ***.

The reported analysis shall be an average of ***analytical sampling positions.
***. Suppliers must be able to supply statistical evidence such as SPC charts,
histograms, and capability analyses of their conformance to specification and
process stability.

Representative Quantometer samples of each case must be stored at the casting
facility and be made available to the Novelis Rolling Mills upon request.
Analytical results shall be retained in electronic form for a minimum of ***
years. The minimum retention period of the sample varies per plant and is listed
in Appendix C: Plant Specifications.

 

5.4. Method of Analysis

For Novelis and Novelis associated ingot producers the Molten Metal Processing
group shall approve the spectrometer, methods and standards used in the
determination of chemical composition. Any changes from approved equipment,
standards, or analytical techniques require notification and approval by the
Molten Metal Processing group and notification to Novelis Hot Mill Process
Groups and contracted tollers before implementation.

The method of analysis used shall meet the requirements of ***.

For third party ingot producers, their analytical capability must be verified
before delivery of ingot can commence.

Suppliers must be able to supply statistical evidence as to the accuracy,
reproducibility, and reliability of their spectrochemical analytical processes
and equipment. Control charts of the periodic analysis of control samples is a
simple means of fulfilling this requirement. Novelis can provide suitable
control sample material upon request.

All suppliers shall be required to ***. Disagreements must be reconciled
promptly. Suppliers must be prepared, if requested by Novelis Rolling Plants and
contracted tollers, to ***.

 

5.5. ***

***

 

40



--------------------------------------------------------------------------------

6. INTERNAL INGOT QUALITY

 

6.1. Grain Refinement

If a specific method of grain refinement is required it is specified in the
Novelis alloy specification sheet.

 

6.2. Ingot Shell Zone

***.

 

6.3. Macrostructure

***. If a specific macrostructure is required for other products, it will be
specified in Appendix B: Order Specifications for the alloy ordered. ***.

 

6.4. Microstructure

***. If a specific microstructure is required, it will be specified in Appendix
B: Order Specifications for the alloy ordered. ***.

 

6.5. Gas Content

***. The supplier must be able to supply statistical evidence such as SPC
charts, histograms, and capability analyses documenting the ongoing efficiency
of its in-line degassing process. ***. Samples for this order shall be taken at
***.

 

6.6. Metal Cleanliness

***. Adjustments to filtration requirements are listed in Appendix B: Order
Specifications. ***.

Good work practices must be employed to ensure that no disturbance to the
in-line metal treatment and metal delivery systems occurs ***. Examples of
unacceptable practices are: ***.

The supplier must use some accepted method to ***. The supplier must show
evidence such as SPC charts, histograms, or capability analyses to demonstrate
control of metal cleanliness. For example, ***. Specific metal cleanliness
specifications may be developed with each supplier based on the alloy and
product ordered and the method of measurement.

 

7. IDENTIFICATION, TARPING, AND DOCUMENTATION

 

7.1. Ingot Marking

The required marking and identification of ingots is detailed in Appendix C:
Plant Specifications.

 

7.2. Tarping

Specific requirements can be found by plant in Appendix C: Plant Specifications.

 

41



--------------------------------------------------------------------------------

7.3. Documentation

Accurate and complete documentation must precede the receipt of each ingot by
Novelis Rolling Plants and tollers. This documentation typically includes
chemical analyses & certification, shipping tallies, bills of lading, etc. Other
documentation may be required by specific Novelis plants or on specific orders.
Inaccurate or incomplete documentation may result in the rejection of a
shipment.

The preferred method for receiving shipping documentation is through Electronic
Data Interchange. Information about specific Rolling Plant Aluminum Electronic
Transfer Systems requirements can be obtained from Production Planning or
Operational Support Dept at Novelis Rolling Plants. In the event of EDI system
failure or lack of compatible EDI capability, alternative means of documentation
transmittal can be used. These include fax transmittals and hard copy documents
that accompany the shipment. It is the supplier’s responsibility to ensure
receipt of all necessary documentation prior to material arriving on site.

 

42



--------------------------------------------------------------------------------

8. APPENDIX A: DIMENSIONAL MEASUREMENTS

 

8.1. Ingot Length, Width & Thickness

 

LOGO [g262540g77o68.jpg]

 

43



--------------------------------------------------------------------------------

8.2. Lateral Bow

 

LOGO [g262540g60p71.jpg]

 

8.3. Longitudinal Bow

 

LOGO [g262540g03q03.jpg]

 

44



--------------------------------------------------------------------------------

8.4. Concavity

 

LOGO [g262540g68j90.jpg]

 

8.5. Convexity

 

LOGO [g262540g12l76.jpg]

 

45



--------------------------------------------------------------------------------

9. APPENDIX B: ORDER SPECIFICATIONS

This appendix is specific to the purchase order and details ingot geometry and
plant requirements specific to the order. If no details are given here, then
only the requirements in the main body of the document and in the applicable
plant-specific section of Appendix C apply.

Alloy: See attached alloy specification in Appendix D

Grain Refinement: As detailed in Section 6 plus the Chemical Composition
Specification attached as Appendix D

Macrostructure: As Detailed in Section 6.

Microstructure: As Detailed in Section 6.

Metal Cleanliness: As Detailed in Section 6.

Ordered Thickness = See Below

Ordered Width = See Below

Ordered Length = See Below

Condition of Supplied Ingot:

  ¡  

Condition A (Both Ends On)

  ¡  

Condition B (Ingot Head On / Ingot Butt Off)

  ¡  

Condition C (Both Ends Off)

Allowable Butt Swell = XXX in [XXX mm]

Edge Configuration:

***

 

Alloy

   Thickness(mm)   Width
(mm)   Length(mm)   Total
(Tons)

***

   ***   ***   ***   ***

***

   ***   ***   ***   ***

***

   ***   ***   ***   ***

***

   ***   ***   ***   ***

***

   ***   ***   ***   ***

Total

         ***

 

46



--------------------------------------------------------------------------------

10. APPENDIX C: PLANT SPECIFICATIONS

 

10.1.  OSWEGO

 

10.1.1. General

***. For ingot supplied to Oswego Remelt ***.

For ingot supplied to Oswego ***.

 

10.1.2. Ingot Marking

 

LOGO [g262540g10b58.jpg]

 

 

  •  

INGOT HEAD: Steel Stamp Oswego Alloy Code (Optional) and Vendor Ingot Number.

  •  

INGOT SHORT SIDES: Ink stencil Oswego Alloy Code, Ingot size (thickness, width,
and length), Vendor Ingot Number, and Actual Ingot Weight (lbs). The required
ink stenciling for Oswego Hot Mill shall be a minimum of 2.75 inches
(70mm) high. Any other “plant identification” required by the ingot supplier may
be added.

  •  

Bar code labels shall be placed on both the short sides no more than 15” from
either end of the ingot and on the ingot head about 2” from the rolling face and
2” from the short side. Correct placement of the bar code labels is essential
for ingot receiving and in-plant handling. Exceptions only if approved in
advance in writing. Bar Code Label shall include Vendor Ingot Number as both
Code 128 bar code with min 1 mil bars and min  1/2” high man readable.

  •  

Ingots delivered by trucks must be covered. No exception.

 

10.1.3. Record Retention

For ingot supplied to Oswego, ***.

 

47



--------------------------------------------------------------------------------

10.2. LOGAN

 

10.2.1. General

***.

For ingot supplied to Logan ***.

 

10.2.2. Ingot Marking

 

LOGO [g262540g10b58.jpg]

 

 

  •  

Permanent stamp into 1/4”(6mm) or larger characters into top of ingot showing
Logan’s ALLOY DESIGNATION and Vendor’s INGOT NUMBER. These markings must be
highlighted with a circle or square drawn around the information or by
underlining.

  •  

Stenciling or writing must be done neatly on both short sides of the ingot near
the head end in 1.75” (45mm) or larger block characters. Weight shown must be in
pounds.

  •  

The centerline of the ingot length including butt stool if not sawn must be
marked on both- short sides of the ingot top to bottom in no greater than 1”
(25mm) wide, straight, dark lines within +/- 1” (25mm) of actual ingot length.

  •  

Trucks delivering ingots are required to tarp the load over each winter period
starting November 1st and extending to March 31st of the following year. No
exception.

  •  

Steel stamping on the bottom or additional Information on the sides of the ingot
is acceptable, as it doesn’t hamper visual recognition of the three marks listed
above.

 

10.2.3. Record Retention

For ingot supplied to Logan, ***.

 

48



--------------------------------------------------------------------------------

10.3. PINDA

 

10.3.1. General

***.

 

10.3.2. Ingot Marking

 

LOGO [g262540g10b58.jpg]

 

 

  •  

INGOT SHORT SIDES: Ink stencil Novelis Alloy Code, Ingot size (thickness, width,
and length), Vendor Ingot Number, and Actual Ingot Weight (kg). The required ink
stenciling shall be a minimum of 2.75 inches (70mm) high. Any other “plant
identification” required by the ingot supplier may be added.

  •  

Ingots delivered by trucks must be covered. No exception.

 

10.4. SIERRE

 

10.4.1. Ingot Marking

 

10.4.2. Record Retention

 

10.5. ALUNORF

 

10.5.1. Ingot Marking

The normal ingot marking (ingot identification number) which has a length of
approximately 3000 mm is located on both narrow sides with a height of 90 mm +/-
20 mm ( using stencil or with an automatic marking system). The ingot is to be
marked at mid-thickness.

The ink used must be weather and heat resistant, so that it is readable after
homogenization. For example Manufacturer Sander, Material description: Marsh
colour blue, double pigmentation, Sander no. 20908.

 

49



--------------------------------------------------------------------------------

***

 

10.5.1.1. Casting plant

Up to 3 digit number, which identifies the casting plant where the corresponding
ingot is cast. This number is assigned by AluNorf.

 

10.5.1.2. Cast number

Up to 6 digit number, which identifies the cast.

 

10.5.1.3. Ingot number

Is a consecutive number corresponding to the ingot from a cast (max. 3 digits).

 

10.5.1.4. Piece number

Is only used for double lengths, which are sawn. Consecutive number of the piece
from an ingot (max. 2 digits).

 

10.5.1.5. Alloy

Alloy number as specified by AluNorf.

 

10.5.1.6. Filtration, mould and quality code

(ingot type quality code) These 3 numbers specify in order the filtration
procedure, the mould type used and the end application of the product.

***

 

10.5.1.7. Thickness, width, length

Ingot measurements are in mm. After the ingot length marking, an area of the
ingot can be used for specific plant requirement marking.

 

10.5.1.8. Saw code

The saw code details if and where the ingot is to be sawn.

 

Saw Code

  

Definition

***

   ***

***

   ***

***

   ***

***

   ***

External ingots which are to be sawn in AluNorf are to be marked with the
appropriate saw code. ***.

***.

 

10.5.1.9. Dot

All ingots supplied by external suppliers must have a dot marking the ingot head
and this dot must be visible after ingot sawing.

 

50



--------------------------------------------------------------------------------

10.5.1.10. Example – Short (Single Length) Ingots

The marking begins approx. 600 mm from ingot head or foot.

 

LOGO [g262540g24z86.jpg]

 

10.5.1.11. Example—Long (double length) Ingots

The marking begins approx. 2500 mm from ingot head or foot.

 

LOGO [g262540g72t83.jpg]

 

10.5.1.12. ***

***.

 

10.5.1.13. Marking of test ingots

Additional to the standard ingot identification, test ingots are to be marked
with a test identification number which is marked to the right of the saw code.
This test identification number consists of a letter and a 3 digit number. The
letter identifies the ingot supplier or for whom the test is performed.

 

        Letter        

  

Supplied from or Test for

G

   AluNorf

H

   Novelis

V

   Hydro

 

10.5.2. Delivery Requirements

The ingots shall be delivered together with delivery papers which shall include
the following information:

 

  •  

casting center code

  •  

cast / batch number

  •  

ingot piece number

  •  

alloy (AluNorf designation)

  •  

certificate of analysis

  •  

ingot measurements (thickness, width and length)

  •  

weight

  •  

number of ingots

  •  

customer

  •  

order number

  •  

name of vessel (if applicable)

  •  

disposition number (if applicable)

  •  

approximate delivery date

 

51



--------------------------------------------------------------------------------

When ingots are delivered by vessel, all delivery papers shall be faxed to the
AluNorf Ingot Receiving Department a minimum of two days prior to arrival. The
preferred method for receiving delivery documents is through Electronic
Transfer.

The wooden runners to which the ingots are strapped should be appropriately
dimensioned. AluNorf uses wooden runners having a cross-section of approximately
125 x 125 mm. The wooden runners can be approximately 100 - 200 mm shorter than
the ingots to which they are strapped and must be centered on the ingot.

 

10.5.3. Receiving Inspection & Verification

Ingot geometry shall be measured for all new products delivered (i.e. casting
center, alloy, ingot thickness and width). The AluNorf Remelt Technical
Department shall be informed in writing by the ingot customer (Novelis, Hydro)
of any process changes in the ingot supplier plant which may impact ingot
geometry so that new ingot geometry measurements can be performed by AluNorf.
Ingot geometry measurements performed by the supplier can be made available to
AluNorf.

Every cast will be checked to ensure compliance with the AluNorf alloy
specification.

 

10.5.4. Record Retention

For ingot supplied to AluNorf, ***.

 

10.6. ULSAN

 

10.6.1. General

***.

 

10.6.2. Ingot Marking

 

LOGO [g262540g10b58.jpg]

 

  •  

INGOT HEAD: Steel Stamp Ulsan Alloy Code (Optional) and Vendor Ingot Number.

 

52



--------------------------------------------------------------------------------

  •  

INGOT SHORT SIDES: Ink stencil Ulsan Alloy Code, Ingot size (thickness, width,
and length), Vendor Ingot Number, and Actual Ingot Weight (kg). The required ink
stenciling for Ulsan shall be a minimum of 2 inches (50mm) high. Any other
“plant identification” required by the ingot supplier may be added.

  •  

Ingots delivered by trucks must be covered. No exception.

  •  

Stenciling is required on both short faces.

 

10.6.3. Wood Runner Requirements

For sheet ingot longer then 3m, no wood runner within 2m of the central zone
should be used to facilitate fork truck handling. Wood runner size of 115mm
(Height) x 100mm (Width). Runner Length shall not exceed the 80% of ingot width
and 2 runners should be used for packing. Max weight per runner should be 10kg.

 

10.6.4. Records

Certificate of Analysis shall be submitted promptly to Novelis at the point of
delivery. This report shall reference the Novelis purchase order numbers
included in the shipment.

 

10.7. YEONGJU

 

10.7.1. General

***.

 

10.7.2. Ingot Marking

 

LOGO [g262540g10b58.jpg]

 

  •  

INGOT HEAD: Steel Stamp Yeongju Alloy Code (Optional) and Vendor Ingot Number.

  •  

INGOT SHORT SIDES: Ink stencil Yeongju Alloy Code, Ingot size (thickness, width,
and length), Vendor Ingot Number, and Actual Ingot Weight (kg). The required ink
stenciling for Yeongju shall be a minimum of 2 inches (50mm) high. Any other
“plant identification” required by the ingot supplier may be added.

  •  

Ingots delivered by trucks must be covered. No exception.

 

53



--------------------------------------------------------------------------------

10.7.3. Wood Runner Requirements

For sheet ingot longer then 3m, no wood runner within 2m of the central zone
should be used to facilitate fork truck handling. Wood runner size of 115mm
(Height) x 100mm (Width). Runner Length shall not exceed the 80% of ingot width
and 2 runners should be used for packing. Max weight per runner should be 10kg.

 

10.7.4. Records

Certificate of Analysis shall be submitted promptly to Novelis at the point of
delivery. This report shall reference the Novelis purchase order numbers
included in the shipment.

 

54



--------------------------------------------------------------------------------

Amendment to Global Sheet Ingot Specification prepared by Novelis Inc. and dated
[•], 2011

(the “Global Sheet Ingot Specification”)

Novelis Inc. (the “Purchaser”) and Rio Tinto Alcan Inc. (the “Supplier”) hereby
confirm that they have agreed to the following amendments to the Global Sheet
Ingot Specification in respect of the supply by the Supplier of aluminum sheet
ingot to the Purchaser pursuant to the supply agreement of sheet ingot in North
America dated January 1, 2011 (the “Agreement”). Capitalized terms used herein
but not otherwise defined herein shall have the meanings ascribed thereto in the
Agreement.

 

1. General Amendments

 

  1.1. It is agreed and acknowledged by the Parties that to the extent that any
of the terms of the Global Sheet Ingot Specification conflict with one or more
terms in the Specification Agreements (as defined below), then the applicable
terms of the Specification Agreements shall prevail over the conflicting terms
in the Global Sheet Ingot Specification. The “Specification Agreements” are
(i) the Agreement, (ii) any alloy specification sheet of the Purchaser, and
(iii) any other written agreement between the Purchaser and the Supplier
regarding particular alloys being supplied pursuant to the Agreement or
regarding specific plants being supplied, if any.

 

2. Amendments to Identified Sections of the Global Sheet Ingot Specification

 

  2.1. Section 1 (General) and Section 2.1 (Quality System):

The last sentence of the fourth paragraph of Section 1 is deleted and is
replaced with the following: “***.”

The following sentence shall be added at the end of Section 2.1:
“Notwithstanding anything to the contrary contained herein, ***:

 

  2.2. Section 2.4 (Ingot Performance):

The third sentence of the first paragraph of Section 2.4 is deleted and replaced
with the following:

“***.”

 

  2.3. Section 4.1 (Surface Quality – Appearance):

The paragraph in Section 4.1 is deleted and replaced with the following:

“All ingot surfaces shall be ***.”

 

  2.4. Section 5.5 ***:

Section 5.5 is deleted in its entirety.

 

55



--------------------------------------------------------------------------------

  2.5. Section 6.2 (Ingot Shell Zone):

At the end of the existing paragraph contained in Section 6.2, the following
sentence is added: “Conventional casting technologies used by the Supplier ***.”

 

  2.6. Section 6.5 (Gas Content):

The following sentence “***” is deleted in its entirety and replaced with the
following: “***.”

 

  2.7. Section 6.6 (Metal Cleanliness):

At the end of the second sentence of the first paragraph of Section 6.6, the
words “***” are deleted.

The third paragraph of Section 6.6 is deleted in its entirety and replaced with
the following:

***. ***.

Examples of unacceptable practices are: ***.

***. The Supplier must show evidence such as SPC charts, histograms, or
capability analyses to demonstrate control of metal cleanliness. ***.
Appropriate responses to subsequent data may ***.

***.”

 

Signed on this 26 day of October, 2011.

Novelis Inc.

    

Rio Tinto Alcan Inc.

/s/ Philip Martens

    

/s/ Jacynthe Côté

 

56



--------------------------------------------------------------------------------

NOVELIS CORPORATION

PRE-ALLOYED ALUMINUM SHEET INGOT (PAS) SPECIFICATIONS

AUGUST 2011

VERSION 1.0 FINAL

Product:

The delivered product must satisfy the specification requirements of *** or ***%
(***% max and ***% max) primary aluminum with addition of *** in the shape of
standard sheet ingot (slab) conforming to the description set out in Schedule 1
below ( *** max). *** content other than *** possible, subject to mutual
agreement between Novelis and RTA. For Logan product, *** limits shall be
limited to ***.

Origin:

Product must originate from pre-authorized RTA smelter already disclosed and
approved by Novelis.

Form and Analysis:

All Aluminum delivered must be in the form of standard slab ingot set out in
Schedule 1. The Supplier shall *** supply Aluminum in the proportions requested
by the Purchaser.

Aluminum purity must be *** or better with *** content ***. ***.

 

57



--------------------------------------------------------------------------------

Schedule 1

Dimensions (in inches):

 

Width

   Min = ***    Max = ***

Length

   Min = ***    Oswego Max = ***, Logan Max = ***

Thickness

   Min = ***    *** Max

 

Weight Max = *** pounds Oswego, *** pounds Logan.

Cracks and Cavities:

Will not accept ingots with cracks, cavities or excessive concave short sides
that make unloading and handling the ingot by forklift or four-point crane grabs
unsafe (pictured below).

Maximum Ingots Length: *** to Oswego, *** to Logan

Maximum Ingot Weight: *** pounds for Oswego, *** pounds for Logan.

Ingot must be marked “PAS—Remelt”, *** and metallurgical analysis stickers
clearly marked on both short sides.

LOGO [g262540p42.jpg]

 

58



--------------------------------------------------------------------------------

Ingot Grabs

LOGO [g262540p43a.jpg]

Unacceptable Crack

LOGO [g262540p43b.jpg]

 

59



--------------------------------------------------------------------------------

SCHEDULE 6

SHIPMENT AND DELIVERY PERFORMANCE

 

I. Shipment and Delivery Performance: The intention of the Parties is that the
Supplier will ship Metal in a fashion such that weekly shipment performance is
at or above ***%, and weekly delivery performance will be at or above ***%,
measured as described below. Supplier will maintain and report delivery
performance monthly and weekly.

 

A. Definitions:

 

  •  

Order Item: A weekly demand for a specified quantity (“piece count”) of a
particular alloy and size (length x width x thickness) of Metal with a requested
date (day) of delivery (REQD) to the Purchaser’s Oswego or Logan plant.

 

  •  

Required Date (RD): The mutually agreed upon date of delivery to Oswego or Logan
with best efforts by Supplier to supply on REQD. The Parties will agree on a
date of shipment (SD) on or before which the Supplier will deliver an Order Item
to a carrier for transportation to Purchaser’s plant consistent with RD and with
the Supplier making Commercially Reasonable Efforts to meet the REQD.

 

  •  

On-Time Delivery: An Order Item is considered on time if all pieces arrive in
the time range of RD-*** to RD. (Up to *** days early is acceptable).

 

  •  

Late Shipment: An Order Item that is not shipped on or before SD.

 

B. Weekly Shipment and Delivery Performance Definitions:

 

  •  

Shipment Performance = 100% x Number of Items Shipped on Time

   Total Number of Orders Items with SD in Week

 

  •  

Delivery Performance = 100% x Number of Order Items Delivered on Time

   Total Number of Orders Items with RD in Week

 

C. Shipment and Delivery Performance:

 

  •  

No Order Item can be invoiced unless shipped, automatically extending payment
terms on Items shipped late.

 

  •  

Supplier will undertake to maintain Shipment Performance at or above ***%.

 

  •  

If Delivery Performance falls below ***% in any week, the Parties shall work
through continuous improvement teams to improve performance.

 

  •  

If Shipment Performance below ***% has contributed to Delivery Performance
falling below ***% in any week, the Late Shipment tons will ***.

 

60



--------------------------------------------------------------------------------

II. Transportation:

 

  •  

Changes to transportation practices will be communicated at least 90 days in
advance and, if in-transit times will be impacted, the change needs to be
mutually agreed upon.

These modes of transportation can be modified on a temporary or permanent basis,
if required, upon consent of both parties.

 

III. Transit Times:

 

  •  

Supplier and Purchaser will work to improve current transit times.

 

  •  

Baseline average transit times are as follows:

To Logan:

 

  •  

*** days between March 15 and December 15 (summer) from Grande-Baie and
Laterrière

 

  •  

*** days between December 15 and March 15 (winter) from Grande-Baie and
Laterrière

 

  •  

Metal from the ABI smelter is rarely supplied to Logan (exception)

To Oswego:

 

  •  

*** days between March 15 and December 15 (summer) from Grande-Baie and
Laterrière

 

  •  

*** days between December 15 and March 15 (winter) from Grande-Baie and
Laterrière

 

  •  

*** days from the ABI smelter (maximum of ***/yr)

 

  •  

Actual transit time measurement and performance graphs shall be maintained by
Supplier and provided to Purchaser monthly.

 

IV. Claims Procedure:

 

  •  

The Purchaser’s recourses relating to Metal or Pre-Alloyed which does not meet
the Specifications shall be governed exclusively by Section 2.9 of the
Agreement.

 

61



--------------------------------------------------------------------------------

SCHEDULE 7

VOLUME ADJUSTMENT

1. Volume Discount:

For each Contract Year throughout the Term of this Agreement, a volume discount
shall be granted to the Purchaser in the amount of $*** per Tonne of Metal
(excluding any purchases of Pre-Alloyed Metal) sold and purchased under the
Agreement which exceeds *** Tonnes of Metal, up to a maximum of *** Tonnes of
Metal.

 

2. Volume Premium:

For each Contract Year throughout the Term of this Agreement, the volume
premiums calculated as provided below shall be charged to the Purchaser:

 

Maximum Volume of Annual Quantity Range (T)

   ***

Threshold 1 of Annual Quantity Range (T)

   ***

Threshold 2 of Annual Quantity Range (T)

   ***

Minimum Volume of Annual Quantity Range (T)

   ***

Calculation of Volume Premium:

 

  •  

Where the actual annual quantity of Metal and Pre-Alloyed Metal purchased by the
Purchaser in a given Contract Year, calculated in the manner set forth below
(the “Actual Annual Quantity”) is equal to or greater than the quantity
indicated in the Threshold 1 of Annual Quantity Range row (up to the applicable
maximum volume of the Annual Quantity Range), ***.

 

  •  

Where the Actual Annual Quantity is equal to or greater than the quantity
indicated in the Threshold 2 of Annual Quantity Range row but is less than the
quantity indicated in the Threshold 1 of Annual Quantity Range row, the volume
premium is equal to $*** per Tonne of shortfall of Metal and Pre-Alloyed Metal
between the quantity indicated in the Threshold 1 of Annual Quantity Range row
and the Actual Annual Quantity for the Contract Year in question.

 

62



--------------------------------------------------------------------------------

  •  

Where the Actual Annual Quantity is equal to or greater than the quantity
indicated in the minimum volume of Annual Quantity Range row but is less than
the quantity indicated in the Threshold 2 of Annual Quantity Range row, the
volume premium shall be calculated as follows:

The sum of:

 

  •  

a volume premium of $*** per Tonne of shortfall of Metal and Pre-Alloyed Metal
between the quantity indicated in the Threshold 2 Annual Quantity Range row and
the Actual Annual Quantity for the Contract Year in question; and

 

  •  

a volume premium of $*** per Tonne of shortfall of Metal and Pre-Alloyed Metal
between the quantity indicated in the Threshold 1 of Annual Quantity Range row
and the quantity indicated in the Threshold 2 of Annual Quantity Range row (i.e.
in each case, a volume premium of $*** x *** Tonnes)

 

  •  

Where the Actual Annual Quantity is less than the quantity indicated in the
minimum volume of Annual Quantity Range row and the Annual Quantity Range has
not been reduced pursuant to a Reduction Notice, the volume premium shall be
calculated as follows:

The sum of:

 

  •  

A volume premium of $*** per Tonne of shortfall of Metal and Pre-Alloyed Metal
between the quantity indicated in the Threshold 2 Annual Quantity Range row and
the Actual Annual Quantity for the Contract Year in question; and

 

  •  

A volume premium of $*** per Tonne of shortfall of Metal and Pre-Alloyed Metal
between the quantity indicated in the Threshold 1 of Annual Quantity Range row
and the quantity indicated in the Threshold 2 of Annual Quantity Range row (ie.
in each case, a volume premium of $*** x *** Tonnes)

Calculation of Actual Annual Quantity:

 

  •  

The Actual Annual Quantity and volume premiums shall be calculated on an annual
basis; however, volume premiums shall be tracked on a monthly basis (each, a
“Monthly Volume Adjustment”) and taken into account in such calculations

 

  •  

The elements that are considered for the calculation of the Actual Annual
Quantity are:

 

  •  

the quantity of Metal purchased in a calendar month pursuant to a Monthly Order

 

63



--------------------------------------------------------------------------------

  •  

the maximum quantity of Optional Volume (Schedule 8)

 

  •  

the quantity of Offered Optional Volume

 

  •  

the Definitive Monthly Optional Volume

 

  •  

For each calendar month in a Contract year, there is no Monthly Volume
Adjustment for any Optional Volume that the Supplier elects not to supply, up to
the applicable maximum amount of Optional Volume for the month in question

 

  •  

For each calendar month in a Contract Year, there is a Monthly Volume Adjustment
for any Offered Optional Volume that the Purchaser elects not to purchase; for
the purposes of calculating the Actual Annual Quantity, the difference between
the Offered Optional Volume and the Definitive Monthly Optional Volume for the
calendar month in question shall be tracked on a monthly basis, and the sum of
such differences for each calendar month of the Contract Year in question shall
be deducted from the quantity of Metal and Pre-Alloyed Metal actually supplied
and purchased in the Contract Year for the purposes of determining the Actual
Annual Quantity

 

  •  

The resulting Actual Annual Quantity will then be used to calculate the volume
premium, if any, in accordance with the rules set forth above

Example of calculation of Actual Annual Quantity and Monthly Volume Adjustment
for Contract Year ended ***

Quantity of Metal and Pre-Alloyed Metal supplied and purchased in ***: ***

Monthly Volume Adjustment Tracking:

***:

-Monthly Order (Metal): ***

-Maximum Optional Volume: ***

-Offered Optional Volume: ***

-Definitive Monthly Optional Volume: ***

Monthly Volume Adjustment for ***         = ***

                                                                  = ***

***:

-Monthly Order (Metal): ***

-Maximum Optional Volume: ***

 

64



--------------------------------------------------------------------------------

-Offered Optional Volume: ***

-Definitive Monthly Optional Volume: ***

Monthly Volume Adjustment for ***         = ***

                                                                 = ***

Sum of Monthly Volume Adjustments = ***

Actual Annual Quantity         = ***

                                = ***

 

65



--------------------------------------------------------------------------------

SCHEDULE 8

OPTIONAL VOLUME

Pursuant to the terms of Section 2.4 of the Agreement, the Supplier shall be
entitled to elect to supply a quantity of Pre-Alloyed Metal (Optional Volume) up
to the maximum quantity of Optional Volume indicated in the table set forth
below.

 

Metal per month

(T / month)

   Maximum Quantity of  Optional
Volume (Pre-Alloyed Metal)
(T)   Total Volume (Metal +  Pre-
Alloyed Metal)
(T)

***

   ***   ***

***

   ***   ***

***

   ***   ***

***

   ***   ***

***

   ***   ***

***

   ***   ***

***

   ***   ***

***

   ***   ***

***

   ***   ***

***

   ***   ***

 

66